Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dan A. Hays et al (U. S. Patent Application: 2011/0135836, here after Hays), further in view of Shingo Horita et al (U. S. Patent Application: 2008/0050150, here after Horita), and Ju- Seong Lee et al (KR20170031387, here after Lee). Fernando Patolsky et al (U. S. Patent Application: 2011/0039176, here after Patolsky) is used for evidence of inherency.

an applying step of applying the electrode mixture material on a formation surface that is a surface of the substrate on which the electrode mixture layer is formed; and
a heating-pressing step of heating and pressing (hot rollers, 69, 68) a layer of the electrode mixture material applied on the formation surface in a thickness direction of the layer of the electrode mixture material [fig. 14], wherein in the applying step,
by means of a backup roll (60) and a supply roll (roller in unit 20), the backup roll rotating and in contact with a back surface of the substrate opposite to the formation surface of the substrate, the supply roll facing the backup roll with the substrate interposed between the supply roll and the backup roll, the supply roll arranged with a gap between the formation surface and the supply roll,
the supply roll is rotated while the electrode mixture material is supplied in a powder state on a surface of the supply roll, a potential difference is produced between the backup roll and the supply roll, and the electrode mixture material is moved from the surface of the supply roll to the formation surface by an electrostatic force acting between the electrode mixture material and the current collector foil so as to apply the electrode mixture material on the formation surface [fig. 14, 0109,112], and the applying 
regulate the thickness of the particles on the roller [0043 last 5 lines, 0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode sheet as Hays teaches, wherein powder coat station with supply roll comprising a blade (squeegee), because it regulates the thickness and amount of the particles on the roller surface and helps to form uniform thickness. Hays teaches teach using multiple deposition units for depositing powder layer (to obtain a desirable thickness) [0104 lines 5-7], therefore a conveying speed of the current collector foil and a rotation speed of the supply roll are in fact above a maximum conveying speed and rotation speed at which a desired thickness of active material can be effectively transferred from the supply roll to the current collector foil in a single application, otherwise the desired thickness was obtain in first pass, and therefore the thickness of the active material layer transferred during each applying step is less than the desired thickness. Hays teaches teach using multiple deposition units for depositing powder layer with a gradation cross the layer [0104], buy does not teach a second layer active material has smaller particle size(average)than a first layer active material of multiple layers. Lee teaches a method of making electrode by applying coating of active material on a collector (substrate) and  Hayes in paragraph 0104 teaches an alternative method to use a single pass with multiple deposition units where each unit can contain powders with different materials content to enable the deposition of a powder layer with a gradation in properties across the layer, which means a plurality of deposition stage comprising pairs of the supply roll and the backup roll are provided in fact in the transport direction and the applying step is performed sequentially on each pair of the supply roll and the backup roll.
Response to Arguments
Applicant's arguments filed 03/02/22 have been fully considered but they are not persuasive. The applicant argument regarding new limitation of claim 1 is not persuasive as Hays teaches this limitation as well (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712